On Motion for Rehearing.
HAWKINS, J.
We have again examined the testimony in view of' appellant’s insistence that the facts are insufficient to show that appellant entered the house with the specific intent to commit the offense of rape. There is evidence in the record which, if accepted by the jury, would have authorized them to find that appellant was intoxicated and stopped at the house in question in the search for more liquor, and to have attributed the outrageous language used by him to a drunken and reckless act; on the other hand, such language and his subsequent *99act of breaking and entering tbe house against the forbiddance of the lady living there are consistent with the unlawful intent charged against him. Where from the evidence the jury may reach either of two conclusions as to the purpose of accused whose guilt or otherwise is to be measured by the intent with which he acted, it is beyond the province of this court to set aside a verdict because the jury reached that conclusion which is against the interest of accused.
Appellant’s motion for rehearing overruled.